               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

CARMEN JOHNSON,

      Plaintiff,

v.                                    CIVIL ACTION NO. 1:18-00416

DAVID WILSON, et al.,

      Defendants.


                    MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to

28 U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted

to the court his Findings and Recommendation (“PF&R”) on

November 12, 2018, in which he recommended that the district

court grant the defendants’ Anthony and Renick’s Motion to

Dismiss, or in the Alternative, Motion for Summary Judgment (ECF

No. 28), and remove this matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to Magistrate Judge

Aboulhosn’s Findings and Recommendation.   The failure of any

party to file such objections constitutes a waiver of such
party's right to a de novo review by this court.            Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

       The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

seventeen-day period or within the extension of time moved for

by the plaintiff and granted by the court.         Having reviewed the

Findings and Recommendation filed by Magistrate Judge Aboulhosn,

the court adopts the findings and recommendations contained

therein.   Accordingly, the court hereby GRANTS the defendants’

Anthony and Renick’s Motion to Dismiss, or in the Alternative,

Motion for Summary Judgment (ECF No. 28), and removes this

matter from the court’s docket.

       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

       IT IS SO ORDERED this 29th day of March, 2019.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge




                                  2
